DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 8 March 2022. 
Claims 6 and 15 were canceled. Claims 1, 2, 7, 10, 11, 16, and 19 were amended. Claims 1-5, 7-14, and 16-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  
Claim 1 recites “identify a discount applied to the electronictransaction request” which omits a space between electronic and transaction.
Claim 19 recites “identifying s first party” which should apparently recite “identifying a first party.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites “the discount payment request report”. There is no antecedent basis for “the” discount payment request report, making the scope of the claim unclear and indefinite. This issue may be resolved by amending the claim similar to how claim 2 was amended. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 and 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Because the independent claim requires “the rejection response” to “specify[] an error condition” and to comprise “instructions to resolve the violation”, dependent claim 7 requirement that “the rejection response specifying the error condition further comprises an indication of how the error condition can be resolved” does not further limit the claim. Claim 16 is similarly rejected. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19, which is representative of claims 1 and 10, recites in part, a method for processing transaction request messages received from a plurality of pharmacy devices in a network based upon processing of the transaction request messages against a plurality of rules selected dependent on a manufacturer of an associated prescription drug and a pharmacy from which a process transaction request message is received, the method comprising: analyzing and parsing a transaction request message for information associated with a transaction request wherein the information associated with the transaction request comprises medication information, a pharmacy identifier identifying a first party from which the transaction request message was received, and a prescription plan; identifying a discount applied to the transaction request based on the information associated with the transaction request; in real-time relative to receiving the transaction request message, identifying rules to apply to the transaction request based on an identified manufacturer associated with the medical information, and validating application of the discount to the transaction request based on the rules to identify a violation, wherein the rules comprise rules excluding specific pharmacy providers and rules against duplicative discounts; reversing the transaction request message in response to the identification of violations of the rules established by the manufacturer, wherein reversing the transaction request comprises generating a rejection response specifying an error condition; generating the rejection response comprising instructions to resolve the violation; and transmitting the rejection response to the first party. These limitations describe a concept applying and reversing a discount associated with the transaction request message, which is plainly a commercial interaction. Therefore the claims describe a concept falling within the methods of organizing human activity grouping as described by the 2019 PEG. As such, the claims are determined to recite an abstract idea. 
Under the 2019 PEG, the additional elements of the claims are considered for whether they integrate an abstract idea into a practical application. Claim 1 recites the additional element of a computing device comprising a communication interface; processing circuitry, and claim 10 recites the additional element of a non-transitory computer readable medium. These elements are recited at an extreme level of generality, and are interpreted as generic computing devices used to implement the abstract idea. Under the 2019 PEG, using a generic computing device to implement an abstract idea electronic. This limitation reflects no improvement to technology, does not require the use of a particular machine, does not effect the transformation of a particular article, and does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a technological environment involving electronic messages. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional element of a generic computing device and electronic messages only generally links the abstract idea to a technological environment involving networked computing devices. As such, the combination of additional elements do not integrate the abstract idea into a practical application. As the additional elements, both individually and as a combination, do not integrate the abstract idea into a practical application, the claims are determined to be directed to an abstract idea. 
In Step 2B of the Mayo/Alice analysis, the additional elements of the claims are considered for whether they amount to significantly more than the abstract idea. As previously noted, claims 1 and 10 recite an additional element interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, these elements do not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite the additional element of electronic messages. However, this additional element, both individually and in combination with the prior additional element, only generally link the abstract idea to a particular technological environment. However, per MPEP 2106, generally linking the use of a judicial exception to a particular technological has been found by the courts to not be enough to qualify as significantly more. Further, the courts have recognized receiving and transmitting data over a network to be a conventional computer function. As such, this additional element, both individually and in combination with the prior additional element, does not amount to significantly more. There are no further additional elements. As 
Claims 2-5, 7-9, 11-4, 16-18, and 20 further describe the abstract idea, and set forth no other additional elements. These claims continue to recite abstract ideas, and the previously identified additional elements fail to integrate the further described abstract idea into a practical application. Further, the previously identified additional elements fail to amount to significantly more than the further described abstract idea. Thus as the dependent claims remain directed to an abstract idea, and as the additional elements of the claims do not amount to significantly more than the abstract idea, the dependent claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ayers, JR. et al. (US 2005/0240473 A1) in view of Wiley, II (US 2019/0385722 A1) [hereafter referenced as Wiley] and Leonardi (US 2018/0012244 A1). 

Regarding Claim 1, 10, and 19: Ayers discloses a computing device configured to process electronic transaction request messages received from a plurality of pharmacy devices in a network, based upon processing of the electronic transaction request messages against a plurality of rules selected dependent on a manufacturer of an associated prescription drug and a pharmacy device from which an electronic transaction request message is received, the computing device comprising: 
a communication interface configured to receive the electronic transaction request message from a first party for a product (In step 50, the consumer purchase transaction is electronically forwarded to program administrator 22, as authorized by consumer 18. See at least [0040]. Also: FIG. 4 illustrates a simplified computer system 80 for executing the software program used in processing the manufacturer rebate program. Computer system 80 is a general purpose computer including … communication port 88. Communication port 88 represents a modem, high-speed Ethernet link, or other electronic connection to transmit and receive input/output (I/O) data with respect to other computer systems. See at least [0046]). 
processing circuitry (FIG. 4 illustrates a simplified computer system 80 for executing the software program used in processing the manufacturer rebate program. Computer system 80 is a general purpose computer including a central processing unit or microprocessor 82. See at least [0046]) configured to:
analyze and parse the electronic transaction request message for information associated with an electronic transaction request wherein the information associated with the electronic transaction request comprises medication information, a pharmacy identifier identifying a first party from which the electronic transaction request message was received; identify a discount applied to the electronictransaction request based on the information associated with the electronic transaction request (The consumer purchase transaction includes all relevant information, including consumer information, SKU or UPC data for each item purchased, quantity, date, store location, and employee handling the purchase transaction. In step 50, the consumer purchase transaction is electronically forwarded to program administrator 22, as authorized by consumer 18. … In step 52, program administrator 22 analyses the consumer purchase transaction to identify and confirm rebate qualified items according to the manufacturer rebate program. Rebate program administrator 22 further 
in real-time relative to receiving the electronic transaction request message, identify rules to apply to the electronic transaction request based on an identified manufacturer associated with the medication information, and validate application of the discount to the electronic transaction request based on the rules to identify a violation (In step 52, program administrator 22 analyses the consumer purchase transaction to identify and confirm rebate qualified items according to the manufacturer rebate program. Rebate program administrator 22 further identifies the appropriate rebate funding source, i.e., manufacturer 12. See at least [0040]. Also: manufacturer 12 decides which drugs are subject to rebate, amount of the rebate, and which classes of consumers to qualify. … The rules of the manufacturer rebate program will comply with state and federal laws. See at least [0037]. Also: The point-of-sale rebate program 10 also provides for real-time processing of rebate qualified transactions. See at least [0034]). 
a non-transitory computer-readable medium (See at least [0049]). 

Ayers does not appear to disclose:
where the request information includes a prescription plan. 
validate application of the discount to the electronic transaction request based on rules established for the electronic transaction request wherein the rules comprise rules excluding specific pharmacy providers.
reversing the electronic transaction request message in response to the identification of violations of rules established by the manufacturer, wherein reversing the electronic transaction request comprises generating a rejection response specifying an error condition; generate the rejection response comprising instructions to resolve the violation; and transmit the rejection response to the first party
However, Wiley teaches: 
wherein the information associated with the electronic transaction request comprises medication information, a pharmacy identifier, and a prescription plan (A healthcare benefit claim or inquiry request containing data elements that provide for the identification of the individual for whom the 
identifying a discount applied to the electronictransaction request based on the information associated with the electronic transaction request; in real-time relative to receiving the electronic transaction request message, identify rules to apply to the electronic transaction request based on an identified manufacturer associated with the medication information, and validate application of the discount to the electronic transaction request based on the rules to identify a violation, wherein the rules comprise rules excluding specific pharmacy providers (8. 103 determines all possible benefits claims subject to claim request, sets claim order sequence, populates first claim request, and submits to 102 to be forwarded to 104.  … 16. 103 accepts response, records it, extracts data from it populates third claim request and submits to 102 to be forwarded to 106. 17. 106 considers claim for benefits eligibility and sends eligible inventory inquiry to 101. … 20 105 considers claim for benefits eligibility, approves or denies the request and sends response to 102. See at least Fig. 4B and Fig. 4C. Also: forwards the claim request to the Network Switch Computer 102 for submission to the Manufacturer Coupon Administrator 106 for eligibility and benefits determination ("Claim Three"). See at least [0075]. Also: the Manufacturer Coupon Administrator 106 creates a query for approval to provide benefits for the product requested, in the amount requested, by the Pharmacy Computer 101 requesting it, at the time requested and submits the request to the Eligible Inventory Administrator 1010 (see e.g., FIG. 1). See at least [0076]. Also: The Eligible Inventory Administrator 1010 (see e.g., FIG. 1) consults the database containing the data describing the available inventory remaining of that specific product, at the time requested, for the quantity requested at or associated with the SERVICE PROVIDER ID (FIELD 407-D7) or Pharmacy Computer 101 requesting it and provides an approved or denied response to the Manufacturer Coupon Administrator 106. See at least [0077]. Also: Upon receipt of an approved response to provide benefits based on remaining inventory from the Eligible Inventory Administrator 1010 (see e.g., FIG. 1) by the Manufacturer Coupon Administrator 106, the 
reversing a electronic transaction request message in response to a identification of violations of rules established by the manufacturer, wherein reversing the electronic transaction request comprises generating a rejection response specifying an error condition; generate the rejection response comprising instructions to resolve the violation; and transmit the rejection response to the first party (Upon receiving a denied claim response from the Manufacturer Coupon Administrator 106, the Network Switch Computer 102 identifies the claim as originating at the Benefits Aggregator Computer 103 and redirects the response to the Benefits Aggregator computer 103. The Benefits Aggregator Computer 103 consults the UPI Crosswalk File, for determination of continuing in the process to the next benefit claim administrator or reversing any prior process and returning the rejected response to the Network Switch Computer 102 to be forwarded to the Pharmacy Computer 101. See at least [0081]. Also: If any of the steps fail to result in an approved response or completed action, the other steps in the continuum may either continue or the process may be reversed to the beginning with a message being provided to the HCP to make corrections to the submission request or for provision to the prescription consumer as to why the prescription benefit claim request was not successful. See at least [0162]. Examiner’s note: The broadest reasonable interpretation of an “instruction[] to resolve the violation” includes an identification of the basis for the violation). 
Ayers provides a benefit processing system which receives a transaction request, upon which the claimed invention’s reception of a transaction request including plan information can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of receiving transaction requests including benefit provider information. One of ordinary skill in the art could have trivially applied the techniques of Wiley to the system of Ayers. Further, one of ordinary skill in the art would have recognized that such an application of Wiley would have predictably resulted in an improved system 
Ayers and Wiley suggest a benefit processing system, upon which the claimed invention’s discount claim validation based on pharmacy provider can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of validating the application of discounts based on pharmacy providers. One of ordinary skill in the art could have easily applied the techniques of Wiley to the system of Ayers and Wiley to validate the discounts of Ayers. Further, one of ordinary skill in the art would have recognized that such an application of Wiley would have predictably resulted in an improved system which would determine the validity of the application of a discount based on the pharmacy provider. As such, the application of Wiley would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teaching of Wiley.
Ayers and Wiley suggest a benefit processing system which validates benefits, upon which the claimed invention’s reversing of a request message in response to a rule violation can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of reversing benefit claim messages if they are denied, and providing the reason for such reversals to the customer. One of ordinary skill in the art could have easily applied the techniques of Wiley to the system of Ayers and Wiley. Further, one of ordinary skill in the art would have recognized that such an application of Wiley would have resulted in an improved system which could handle invalid transaction requests. As such, the application of Wiley would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teaching of Wiley.

	Further, Ayers does not appear to disclose rules against duplicative discounts. 
	However, Leonardi teaches validating the application of a discount based on rules, wherein the rules comprise rules against duplicative discounts (The eligibility engine 114 may perform an eligibility check by checking some or all payors for the prescription against an entity-configured exclusion list. In an example, the CE may identify a list of payors who are excluded from participating in the drug discount program. Excluded payors may include Medicaid Fee for Service (FFS) programs, Medicaid Managed 
	Ayers and Wiley suggest a benefit processing system, upon which the claimed invention’s processing rules preventing duplicative discounts can be seen as an improvement. However, Leonardi demonstrates that the prior art was already concerned about manufacturers paying out duplicative discounts, and had rules against duplicative discounts. One of ordinary skill in the art could have easily applied the techniques of Leonardi to the system of Ayers and Wiley. Further, one of ordinary skill in the art would have recognized that such an application of Leonardi would have predictably resulted in an improved system which would prevent manufacturers from having to pay out duplicative discounts. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teaching of Wiley and Leonardi. 

Regarding Claim 2, 11, and 20: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Ayers discloses wherein the processing circuitry is further configured to generate a discount payment request report by aggregating a plurality of transaction records and respective discounts and generate an aggregated discount payment request report to accompany an invoice for the plurality of transaction records to the manufacturer (In another embodiment, program administrator 22 electronically transmits rebate requests to manufacturer 12 who then funds the rebate requests as they come in. In either case, program administrator 22 can batch process the rebate transactions from each pharmacy at the end of each cycle, e.g., end of each business day or week, and performs an electronic funds transfer (EFT) to pharmacy 16 to reconcile all rebates outstanding and due. See at least [0032]). 

Regarding Claim 3 and 12: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Ayers discloses processing circuitry configured to provide payment of the plurality of discounts to the first party (In another embodiment, program administrator 22 electronically transmits rebate requests to manufacturer 12 who then funds the rebate requests as they come in. In either case, program administrator 22 can batch process the rebate transactions from each pharmacy at the end of each cycle, e.g., end of each business day or week, and performs an electronic funds transfer (EFT) to pharmacy 16 to reconcile all rebates outstanding and due. See at least [0032]). However, Ayers does not appear to disclose including a remittance report associating the discounts of the plurality of discounts to respective transaction records.
	However, Wiley teaches a remittance report associating the discounts to a transaction record (the Benefits Aggregator 103 or the individual benefits administrator computers (104, 105, 106, 107, 1011) will create and send documentation along with the payment for approved claims to the Pharmacy Computer 101 or the Prescription Consumer 100 for identification of the individual claims or inquiries that were processed as a part of the aggregated response and the level of benefit that was provided as part of the aggregated response. See at least [0101]). 
	Ayers, Wiley, and Leonardi suggests a system for batch processing and delivering of rebates to a pharmacy, upon which the claimed invention’s batch rebate report can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of providing a rebate report for a single transaction. One of ordinary skill in the art could have easily applied the techniques of Wiley at the batch level of processing discussed by Ayer. One of ordinary skill in the art would have recognized that such an application of Wiley would have predictably resulted in an improved system which would provide pharmacies with more information regarding batch rebates. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teachings of Wiley and Leonardi.

Regarding Claim 4 and 13: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches identifying a discount within an adjudicated transaction request message (Upon approval of the benefits claim request, the Rebate Administrator 104 populates an approved claim 

Regarding Claim 5 and 14: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Ayers discloses wherein the first party is a pharmacy, and wherein the information associated with the electronic transaction request message comprises at least one of a National Drug Code (NDC), a pharmacy identifier, or a contract identifier (In step 48, pharmacy 16 also electronically transmits the complete consumer purchase transaction to its own data warehouse and transaction processing system residing on the pharmacy's computer system for recordation of the sale and processing of the consumer payment source. The consumer purchase transaction includes all relevant information, including consumer information, SKU or UPC data for each item purchased, quantity, date, store location, and employee handling the purchase transaction. In step 50, the consumer purchase transaction is electronically forwarded to program administrator 22, as authorized by consumer 18. See at least [0040]). 

Regarding Claim 7 and 16: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches wherein the rejection response specifying the error condition further comprises an indication of how the error condition can be resolved (Upon denial of the benefits claim request, the Manufacturer Coupon Administrator 106 populates a rejected claim response that details, among other things, the reason the claim was rejected and failed to produce an approved benefit claim 

Regarding Claim 8 and 17: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches processing circuitry configured to map fields from the electronic transaction request to National Council for Prescription Drug Programs (NCPDP) manufacturer rebate standard format (Computer 101 formats the prescription order into an electronic benefit claim request defined by a prescription benefits administrator computers 105, 104, 106, 107, 1011 which may be in the form of a payer sheet. See at least [0066]. Also: it is understood that the claim must first be formatted as a primary claim request containing data that is obtained from the GEN Member ID file utilizing the UPI Crosswalk File or some other data source, the initial claim request, databases or information sources from outside the claim request data. See at least [0067]. Also: As is generally understood in the art, the term crosswalk refers to a mapping between equivalent elements (fields) in multiple database schemas. The crosswalk file thus provides a mapping between the HP member plan file and the information in the UPI file. See at least [0060]. Also: The Rebate Administrator 104 receives, stores, and processes claim requests that are formatted in a standardized format, commonly the current National Council for Prescription Drug Plans (NCPDP) telecommunications standard. See at least [0047]). The motivation to combine Ayers, Wiley, and Leonardi is the same as explained under claim 1 above, and is incorporated herein.

Regarding Claim 9 and 18: Ayers in view of Wiley and Leonardi makes obvious the above limitations. Additionally, Wiley teaches wherein the discount identified is a primary discount, wherein the processing circuitry is further configured to: process a secondary discount payment against the electronic transaction request; and generate a report to reconcile the primary discount payment and the secondary discount payment with the first party (a computer system (described herein as the benefits aggregator) is used to identify the various benefits available to a consumer for an individual or group of products, sequence or 
	Ayers, Wiley, and Leonardi suggests a system for processing and delivering a rebate to a pharmacy, upon which the claimed invention’s further incorporation of additional discount processing can be seen as an improvement. However, Wiley demonstrates that the prior art already knew of collecting multiple discounts from benefit providers and aggregating them and providing them to a pharmacy. One of ordinary skill in the art could have easily applied the techniques of Wiley to the system of Ayers, Wiley, and Leonardi to determine multiple discounts for a pharmacy transaction. One of ordinary skill in the art would have recognized that such an application of Wiley would have predictably resulted in an improved system which would make available a greater amount of discounts for the pharmacy. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Ayers and the teachings of Wiley and Leonardi. 



Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 of the prior office action dated 12 November 2021.

			
Response to Arguments
Applicant’s Argument Regarding 112(a) Rejections of claims 1-20: Applicant has deleted the portions of the claims in question. 
Examiner’s Response: Applicant's amendments filed 8 March 2022 have been fully considered, and they resolve the identified issues. The rejections under 112(a) are withdrawn. 

Applicant’s Argument Regarding 101 Rejections of claims 1-20: 
The pending claims are rooted in computer technology and are not practically performed in the human mind. 
Proposed regulation may prevent pharmacy benefit managers from accepting a rebate, and others require the rebate be credit toward the patient up-front, such as in real-time or near real-time as the prescription transaction is processed at the pharmacy computer.  … Example embodiments improve upon prior systems by enabling the rebate to be applied real-time.  See at least paragraphs [0031]-[0033]
The problems addressed by claimed embodiments is rooted in computer technology due to the constraints of the pre-existing systems and transaction format that otherwise prohibits two claim types submitted in the NCPDP format.
Applicant reminds the Office of the October 2019 Update that provides, with regard to determining whether the claims provide an improvement to technology: “In short, first the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” 
The claim does not recite any method of organizing human activity such as a fundamental economic concept or managing interactions between people. 
[Similar to Example 42] the pending claims provide a specific improvement over prior systems that cannot validate payment of manufacturer paid rebates in real time. 
The present independent claims, much like those of Example 42, recite a specific improvement over prior systems that cannot validate payment of manufacturer paid rebates in real-time.
Examiner’s Response: Applicant's arguments filed 8 March 2022 have been fully considered but they are not persuasive.
There is no requirement for claims to be practically performed in the human mind for the claims to describe a method of organizing human activity. Note that the claims at issue in Alice includes a computer system configured to perform the abstract idea. If applicant means to argue that the claims are not practically performable (i.e., a “concept[] that cannot practically be performed in the human mind”, per MPEP 2106), without conceding the accuracy of this argument, Examiner notes that this argument is exclusively applicable to mental processes. As the claims have been identified as setting forth a method of organizing human activity rather than a mental process, the argument is inapplicable. 
Examiner notes that publicly proposed regulation or legislation inducing the instant invention does not appear to be cumulative to the information of record and would appear to be extremely helpful to establishing a prima facie case of unpatentability of the claim under 103. 
It is unclear to the examiner what “problem … rooted in computer technology” is addressed. The lack of functionality in existing systems is not per se a technological problem, or else every new functionality would constitute an improvement to technology, which plainly contradicts the Alice decision. Further, Examiner notes that the claims do not appear to interact with any aspect of the transaction format, so it is unclear whether this argument is actually grounded in claim limitations. 
Examiner notes that apparently key features of the current claims such as step of reversing an electronic transaction request message and identifying, in real time,
Applicant’s bare assertion that the claims do not set forth any method of organizing human activity are unpersuasive.  The management of a discount applied to a commercial activity is clearly the type of concept that falls under the methods of organizing human activity grouping of the 2019 PEG. 
The present claims are more analogous to Example 42, Claim 2 than they are too Example 42, Claim 1. The guidance indicates that Example 42, Claim 2 is ineligible. Examiner notes that the instant claims lack many of the additional elements of Example 42, Claim 1. As such, applicant’s argument is unpersuasive.

Applicant’s Argument Regarding 103 rejections of claims 1-20: 
Applicant submits the cited references do not identify rules with which to validate a prescription transaction based on the manufacturer of the prescription drug and the pharmacy. 
Applicant submits that the cited references do not teach or suggest generating a rejection response with instructions to resolve the violation. 
Examiner’s Response: Applicant's amendments filed 8 March 2022 have been fully considered but they are not persuasive.
As indicated in the rejection above, Ayers in combination with Wiley teach the identified features. 
As indicated in the rejection above, Wiley teaches the identified features. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-03-16